  Case 19-10450      Doc 69     Filed 09/10/19 Entered 09/10/19 17:59:31           Desc Main
                                  Document     Page 1 of 6




                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION



IN RE:                        )             CASE NO. 19-BK-10450
                              )             CHAPTER 13
      Anthony Payne,          )
                              )             HON. DONALD R. CASSLING
          Debtor.             )
                              )             HEARING DATE: Sept. 19, 2019
                              )             HEARING TIME: 10:00 A.M.
______________________________)



                                   NOTICE OF MOTION


        PLEASE TAKE NOTICE that on September 19, 2019, at 10:00 a.m., at the opening of
court or as soon thereafter as counsel may be heard, I will appear before the Honorable Donald R.
Cassling in Room 619, Dirksen Federal Courthouse, 219 South Dearborn Street, Chicago, Illinois,
or before such other judge who may be sitting in his place and stead, and then and there present
the United States’ Motion to Intervene, a copy of which is attached.
 Case 19-10450     Doc 69   Filed 09/10/19 Entered 09/10/19 17:59:31      Desc Main
                              Document     Page 2 of 6




Dated: September 10, 2019            Respectfully submitted,

                                      JOSEPH H. HUNT
                                      Assistant Attorney General

                                      JOHN R. LAUSCH, Jr.
                                      United States Attorney

                                      DAVID H. DECELLES
                                      Assistant United States Attorney
                                      219 South Dearborn Street
                                      Chicago, Illinois 60604
                                      (312) 353-4220
                                      david.decelles@usdoj.gov


                                      /s/Andrea Horowitz Handel
                                      RUTH A. HARVEY
                                      MARGARET M. NEWELL
                                      ANDREA HOROWITZ HANDEL
                                      U. S. Department of Justice
                                      Civil Division, Commercial Litigation Branch
                                      P. O. Box 875, Ben Franklin Station
                                      Washington, D.C. 20044
                                      Tel: (202) 307-0358
                                      Fax: (202) 514-9163
                                      andrea.handel@usdoj.gov




                                         2
  Case 19-10450       Doc 69     Filed 09/10/19 Entered 09/10/19 17:59:31            Desc Main
                                   Document     Page 3 of 6



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION



IN RE:                        )               CASE NO. 19-BK-10450
                              )               CHAPTER 13
      Anthony Payne,          )
                              )               HON. DONALD R. CASSLING
          Debtor.             )
                              )               HEARING DATE: Sept. 19, 2019
                              )               HEARING TIME: 10:00 A.M.
______________________________)



 UNITED STATES’ MOTION TO INTERVENE ON CONSTITUTIONAL QUESTION

         Pursuant to Rule 2018 of the Federal Rules of Bankruptcy Procedure and 28 U.S.C.

§ 2403(a), the United States hereby moves to intervene in this case to address the constitutionality

of 11 U.S.C. § 362(a)(3) of the Bankruptcy Code. In support of its motion, the United States

submits as follows.

         1.    On June 27, 2019, the Debtor filed a motion for damages against the City of

Chicago (“the City”) for violations of the automatic stay. [ECF No. 48].

         2.    On July 15, 2019, the City filed a response to the Debtor’s motion and a Notice of

Constitutional Challenge challenging the constitutionality of 11 U.S.C. § 362(a)(3) under the Due

Process Clause of the Fifth Amendment. [ECF Nos. 55, 57].

         3.    Pursuant to Federal Rule of Bankruptcy Procedure 9005.1 and 28 U.S.C. § 2403,

the Court certified the constitutional challenge to the Attorney General of the United States. [ECF

No. 58]. Pursuant to the Court’s order, if the United States intervenes, it must do so by September

13, 2019. Accordingly, the United States’ motion to intervene is timely.
  Case 19-10450         Doc 69   Filed 09/10/19 Entered 09/10/19 17:59:31                Desc Main
                                   Document     Page 4 of 6


       4.      Federal Rule of Bankruptcy Procedure 2018 permits any interested party to

intervene, for cause, in a bankruptcy case generally or with respect to any specified matter. Fed.

R. Bankr. P. 2018(a).

       5.      Section 2403 of Title 28 of the United States Code grants the United States a right

of intervention:

               In any action, suit or proceeding in a court of the United States to
               which the United States or any agency, officer or employee thereof
               is not a party, wherein the constitutionality of any Act of Congress
               affecting the public interest is drawn in question, the court shall
               certify such fact to the Attorney General, and shall permit the United
               States to intervene for presentation of evidence . . . and for argument
               on the question of constitutionality.

   28 U.S.C. § 2403(a).

       6.      Pursuant to 28 U.S.C. § 2403(a), the United States has an unconditional right to

intervene in this bankruptcy case because the City is challenging the constitutionality of 11 U.S.C

§ 362(a)(3).

       7.      The United States’ brief addressing the constitutionality of section 362(a)(3) is

attached hereto as Exhibit A.



       WHEREFORE, the United States respectfully requests that the Court grant its motion to

intervene in this case to address the constitutionality of 11 U.S.C. § 362(a)(3).




                                                  2
 Case 19-10450     Doc 69   Filed 09/10/19 Entered 09/10/19 17:59:31      Desc Main
                              Document     Page 5 of 6




Dated: September 10, 2019             Respectfully submitted,

                                      JOSEPH H. HUNT
                                      Assistant Attorney General

                                      JOHN R. LAUSCH, Jr.
                                      United States Attorney

                                      DAVID H. DECELLES
                                      Assistant United States Attorney
                                      219 South Dearborn Street
                                      Chicago, Illinois 60604
                                      (312) 353-4220
                                      david.decelles@usdoj.gov


                                      /s/Andrea Horowitz Handel
                                      RUTH A. HARVEY
                                      MARGARET M. NEWELL
                                      ANDREA HOROWITZ HANDEL
                                      U.S. Department of Justice
                                      Civil Division, Commercial Litigation Branch
                                      P. O. Box 875, Ben Franklin Station
                                      Washington, D.C. 20044-0875
                                      T: (202) 307-0358
                                      F: (202) 514-9163
                                      andrea.handel@usdoj.gov




                                         3
  Case 19-10450       Doc 69     Filed 09/10/19 Entered 09/10/19 17:59:31           Desc Main
                                   Document     Page 6 of 6


                                 CERTIFICATE OF SERVICE


       I hereby certify that on September 10, 2019, the Notice of Motion and the Motion to

Intervene on Constitutional Question were electronically filed with the clerk of the court by

using the CM/ECF system which will send a notice of electronic filing to all registered CM/ECF

participants.




                                                     /s/Andrea Horowitz Handel
                                                     Andrea Horowitz Handel
